Title: 16th.
From: Adams, John Quincy
To: 


       Attended the library.
       After prayers we had a Class meeting. It seems reports have been spread about, that many of the Class are in reality desirous to have a public Commencement, and were induced merely out of complaisance, to sign the petition, which was presented; as we conceived this might be injurious to our Cause, we voted that an additional petition should be presented to the corporation, in order, to prevent any suspicions of our sincerity. Freeman was chosen to draw it up but declined: I wished not to be alone, and finally, Fiske Little, and Adams, were chosen, to draw up the petition and present it to the Class, for approbation; after which the meeting was dissolved.
       Gardner Leonard Chandler of Worcester was, 18, the 29th. of November. Notwithstanding his youth, his fortune, (which is supposed to be greater than that of any other student in College,) and the unbounded indulgence which his mother has always shown him, he is neither vain, extravagant nor idle; without being considered as in the first rank, either for natural or acquired abilities, he is however respectable for both: his disposition is amiable, and his moral character is without a blemish: he may be a great man; but will certainly be a good one. He intends to follow the profession of the Law.
      